One Stop Food Store v. Elrod                                        















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-154-CV

Â Â Â Â Â ONE STOP FOOD STORE, INC.,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â JON C. ELROD,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the County Court at Law No. 2
Collin County, Texas
Trial Court # 2-65-94
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â One Stop Food Store, Inc., Appellant, and Jon C. Elrod, Appellee, have filed an agreed
motion to dismiss this appeal pursuant to Rule 52 of the Texas Rules of Appellate Procedure. 
They state in their motion that they have settled their dispute and that the trial court has modified
its judgment pursuant to Rule 329 of the Texas Rules of Civil Procedure.  Thus, according to their
sworn motion, the judgment appealed from is no longer the controlling judgment in this cause.
Â Â Â Â Â Â The motion is granted and the appeal is dismissed with the costs of appeal to be borne by the
party incurring same.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Thomas,
Â Â Â Â Â Â Justice Cummings, and
Â Â Â Â Â Â Justice Vance
Â Â Â Â Â Â Dismissed
Â Â Â Â Â Â Order issued and filed May 25, 1994
Â Â Â Â Â Â Do not publish 

-family:"CG Times"'>A dismissal of the earlier appeal would confirm
the propriety of the arguments for dismissal in my earlier dissenting opinion
but would now make a mockery of the rules of appellate procedure.  Given the
current posture into which the majority forced these parties, I would apply the
rules by filing the new notice of appeal in the original docket number,
10-06-00237-CV, and administratively close appeal 10-06-00415-CV.Â  
Â Â Â Â Â Â Â Â Â  The notice to the parties to show
grounds for continuing this appeal, 10-06-00237-CV, would be unnecessary if the
new notice of appeal is simply filed in the proper appeal.Â  I believe our
docketing error should be corrected first.Â  Thus, I dissent to the sending of
the referenced notice.[1]
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 
Dissenting
Opinion delivered and filed January 24, 2007
Publish


APPENDIX
Â 
Â 
Â 
Â 
January 24, 2007
Â 
Â 
Steven
S. Reilley
Thompson
& Reilley, PC
600
  Travis Street, Suite 7350
Houston, TX 77002
Â 
RE:Â Â Â Â Â Â Â Â Â Â Â Â Â  Court of Appeals Number:Â Â  10-06-00237-CV
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Trial
Court Case Number:Â Â Â  8080CV
Â 
STYLE:Â Â Â Â Â Â  Manuel Villegas
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  v.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Heidi
Henke Morse
Â 
In a
September 13, 2006 order, this Court abated this appeal for entry of a final
judgment that addressed all of AppelleeÂs claims.Â  It appears to the Court that
the trial court has entered an October 3, 2006 Order on PlaintiffÂs Motion for
Default Judgment and that Appellant has filed a notice of appeal of that Order
and a December 18, 2006 order denying a new trial.
Â 
Therefore, the Court may
dismiss this appeal unless, within 14 days from the date of this letter, a
response is filed showing grounds for continuing this appeal.
Â 
Sincerely,
Â 
Sharri Roessler, Clerk
Â 
Â 
___________________________
By:Â  Nell Hegefeld, Deputy Clerk
Â 
CC:Â Â Â  Bennie
D. Rush



[1]
The notice is attached to this dissenting
opinion as an appendix.